UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 4, 2015 (Exact Name of Registrant as Specified in its charter) Delaware 001-13695 16-1213679 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 5790 Widewaters Parkway, DeWitt, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (315) 445-2282 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Community Bank System, Inc. (“Community Bank System”) is furnishing this Amendment No. 1 to the Form 8-K to amend Community Bank System’s Current Report on Form 8-K filed on December 10, 2015. On December 16, 2015, Directors Michael R. Kallet and Eric E. Stickels were appointed to the following committees of Community Bank System and its subsidiary, Community Bank, N.A.: the Trust and Financial Services Committee and the Loan/ALCO Committee. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Community Bank System, Inc. By:/s/ George J. Getman Name: George J. Getman Title: EVP and General Counsel Dated: December 22, 2015
